Title: To Thomas Jefferson from William Short, 30 October 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Octob. 30. 1790

I wrote you the day before yesterday by the way of the English Packet. This will not arrive in time for that conveyance unless the English Ambassador should send off a courier for London this evening, in which case I shall ask the favor of him to forward it. It is merely to inform you and to beg you to inform the Secretary of the Treasury that I have recieved at length his letters of Aug. 29. and Sep. 1. They were sent to me last evening by M. de Montmorin; so that it appears Mr. Church had put them into the hands of the French Ambassador at London who must have forwarded them here. I know not why they were so long on the way, as Mr. Barrett who arrived here six days ago told me he heard Mr. Church say he had already forwarded them. The several papers which the letter of Sep. 1. mentioned containing, were recieved also inclosed. They were accompanied by a duplicate of your letter of Aug. 31. which I had previously recieved with several others by  the way of the French Packet. I acknowleged their reciept in my two last of the 25th. and 27th. inst.
I will ask the favor of you also to mention to the Secretary of the Treasury that I shall write to him immediately on my arrival at the place of my destination. I am preparing to set out immediately, and shall go with much more pleasure since the uncertainty which I mentioned to you in my last letters as being disagreable, is now removed. I cannot help confessing that this gives me great hopes of another uncertainty of a more permanent nature being also removed in a manner agreeable to my wishes after December next.
No new circumstance has turned up in the negotiations between England and Spain that we know of, since my last. The return of the courier, who it is not doubted will decide of peace or war, is expected with much anxiety. His delay may proceed in some measure from the present indisposition of the King of Spain occasioned by a fall from his horse.
Baron de Blome never heard of the person you mention. He tells me he shall write immediately to inquire about him, and desired me to present you assurances of his attachment. This is frequently done also by your other acquaintance of the corps diplomatique here.
Should you see Mr. Vernon who will probably be anxious to hear about his son, I will thank you to mention to him that I have seen him and spoken with him about his return to America. He declares to me his real anxiety to be there and assures me he will set off in five or six days for Bordeaux and from thence by the first vessel that sails. Mr. Appleton who is his friend assures me he is in earnest. His father sent a bill of exchange of fifty pound sterling to enable him to leave Paris. By Mr. Appleton’s advice I am to give him only the half of it here, and to inform him that the other half will be deposited with Mr. Fenwick at Bordeaux to pay his expenses there, and his passage, or a part of it.
I shall have a private conveyance for writing to you by a person who leaves this place in two days to embark at Havre for America. That will be the last letter that I shall write you before I leave Paris. I am with the most affectionate sentiments, your friend & servant,

W: Short

